Citation Nr: 1445941	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO. 11-02 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a right foot rash.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to October 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. In that decision, the RO denied service connection for a right foot rash.

By way of background, initially claims for service connection for both a right foot rash and a right knee disability were before the Board, and both were remanded in February 2014. While on remand, the RO granted service connection for a right knee disability in an August 2014 rating decision. As this constitutes a full grant of the benefits sought on appeal, the Board finds that the issue of service connection for a right knee disability is no longer on appeal.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2012. A transcript of the hearing is associated with the electronic claims file.

The Board remanded the issues on appeal for additional development in February 2014. New VA examinations having been obtained and the requested development having been completed to the extent possible, the Board finds the directives have been substantially complied with and the matter again is before the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.





FINDING OF FACT

A foot rash was not shown in service or within the first post-service year and has not been shown to be causally or etiologically related to an in-service event, injury or disease.


CONCLUSION OF LAW

A foot rash was not incurred in or aggravated by service, and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in November 2007, prior to the initial unfavorable adjudication in September 2008. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. 

The Veteran indicated he has received treatment at Kaiser Permanente. In March 2008 correspondence, VA requested any medical records pertaining to the Veteran. A response was received in March 2008 indicating that no documents were found. 38 C.F.R. § 3.159(c)(1). VA informed the Veteran in August 2008 of the records they attempted to obtain, the efforts made to obtain them, further actions VA was going to take, and that the Veteran was ultimately responsible for submitting the records. 38 C.F.R. § 3.159(e). Thus, VA made sufficient attempts to obtain the records. 38 C.F.R. § 3.159(c)(1), (e).

Likewise, the Veteran indicated he has received treatment at from a Dr. R. and a Dr. A. Concerning Dr. R., a March 2008 report of contact reflects that VA contacted the Oregon Medical Board and Providence, but were informed that the Veteran's records were no longer present, as records are not retained after 10 years. 38 C.F.R. § 3.159(c)(1). Regarding Dr. A., in two pieces of May 2014 correspondence VA requested any medical records pertaining to the Veteran, but no response was received. 38 C.F.R. § 3.159(c)(1). VA informed the Veteran in March 2008 (Dr. R.) and May 2014 (Dr. A.) of the records they attempted to obtain, the efforts made to obtain them, further actions VA was going to take, and that the Veteran was ultimately responsible for submitting the records. 38 C.F.R. § 3.159(e). Thus, VA made sufficient attempts to obtain the records. 38 C.F.R. § 3.159(c)(1), (e).

All other identified or submitted private treatment records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in May 2014. The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, conducted a thorough medical examination of the Veteran, and provided a sufficient supporting rationale for the opinion. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for a right foot rash. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.
II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Finally, service connection can be established based on herbicide exposure. 38 C.F.R. § 3.307(a)(6). For the purposes of determining herbicide exposure, a veteran who served on active duty in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to an herbicide agent. 38 C.F.R. § 3.307(a)(6)(iii). If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders. See 38 C.F.R. § 3.309(e). This presumption is specifically limited to those diseases listed. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

As an initial matter, the Veteran has been diagnosed with tinea pedis and xerodermatitis. However, these disabilities are not recognized chronic diseases for VA purposes, nor are they encompassed by a broader listed disease or disability. 38 C.F.R. § 3.309(a). As such, service connection based on the presumption in favor of certain chronic disabilities is not warranted in this case. Id. As a diagnosis of a recognized chronic disability is also required to establish service connection based on continuity of symptomatology, that theory is also not applicable in this case. Walker v. Shinseki, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309.

Additionally, the Board notes that the Veteran has qualifying service in the republic of Vietnam, although the exact dates have not been verified. However, based on the Veteran's overall period of service from January 1969 to October 1972, any service in the Republic of Vietnam during that period results in a finding that the Veteran was presumptively exposed to herbicides. 38 C.F.R. § 3.307(a)(6)(iii). However, tinea pedis and xerodermatitis are not among the specific listed diseases that have been found to be associated with herbicide exposure. 38 C.F.R. § 3.309(e). As such, the Board finds that the service connection based on the presumption in favor of disabilities associated with herbicide exposure is not warranted in this case.

Turning to direct service connection, the Veteran has a current diagnosis of tinea pedis and xerodermatitis, and therefore the first element (a current disability) is met. Concerning the second element, the Veteran is presumed to have been exposed to herbicides in service based on his service in the Republic of Vietnam during the presumptive period. Therefore, the second element of direct service connection, an in-service event, injury or disease, is met.

Regarding the third element, the preponderance of the evidence is against a finding that the Veteran's right foot rash is causally related to his active duty service. The Veteran has stated that he has had a right foot rash since service, which he is competent to report, but the Veteran is not competent to state that his right foot rash is causally related to his active duty service as such a determination requires medical expertise. Jandreau, 492 F.3d at 1377. The Veteran has at no point indicated at any point that his right foot rash is related to herbicide exposure. 

Further, to the extent that the Veteran has indicated his right foot rash has been consistent since service his statements are in conflict with the medical evidence of record. The Veteran's separation examination found no foot or skin disabilities to be present. The Board notes that the Veteran has stated he was not examined by a physician on his separation. However, the separation examination is fully completed, and signed by a U.S. Air Force physician. As there is no objective evidence that the Veteran was not examined on separation and no later examination report are of record, the Board finds that the August 1972 separation examination is probative of the Veteran's medical status at the time of his separation. On the corresponding report of medical history, the Veteran indicated that he did not currently have, nor did he have a history of, skin or foot disabilities. Such inconsistencies render the evidence insufficient and thus unreliable, and as such, undermine the credibility of the Veteran and make his statements concerning persistent symptoms of minimal probative or persuasive value, if any.

Turning to the medical evidence of record, the Veteran was provided with a VA examination in May 2014. The examiner opined that the right foot rash was less likely than not related to the Veteran's active duty service. The examiner based his opinion on the fact that a right foot rash was not reflected in treatment records until sixteen years after the Veteran's service. The examiner noted that while the veteran was noted to have a rash on his neck in service, this was diagnosed as tinea versicolor, which is caused by a different type of fungus than the Veteran's claimed right foot rash. As this opinion is based on accurate facts, cites specific records, and is supported by a well-reasoned rationale the Board finds it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. at 302-05

Of record is also a private medical opinion concerning the right foot rash. In that opinion, the examiner indicates that the Veteran's right foot rash is related to service based on his examination and a review of the records. The private physician provided no rationale for his opinion other than the generic statement that he had reviewed medical records in conjunction with offering the opinion.

Both private and VA treatment records associated with the claims file are silent for any complaint of or treatment for a right foot rash until January 1988. Thus, the first report of a right foot rash occurred approximately sixteen years after the Veteran's separation from service. While such lengthy gaps in time are not dispositive of the issue of nexus, the sixteen year period without complaint or diagnosis of a right foot rash weigh heavily against the lay evidence of record. Maxson, 230 F.3d at 1333. 

Treatment records do reflect mentions of the Veteran's service in Vietnam, specifically records from January 1988 and September 2004. However, these records do not reflect an opinion that the Veteran's right foot rash is attributable to his service, but instead are notations of the Veteran's own history of the injury. As these notations constitute the Veteran's own history, they do not constitute medical nexus opinions. LeShore v. Brown, 8 Vet. App. 406, 409 (1995). There is no medical evidence linking the right foot rash to herbicide exposure.

In weighing the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's right foot rash is causally related to his active duty service. The VA examiner's opinion outweighs that of the private physician based on the rationales provided. The VA examiner specifically cited the instances of treatment for a right foot rash, and noted the lack of treatment for a right foot rash in service as well as the lack of any notations of a foot or skin disability at separation. While the private examiner noted generally that he had reviewed the records, it is unclear whether all of the records were reviewed, or only a portion thereof, nor did the private examiner cite any specific evidence supporting his conclusion that the right foot rash is related to service. Further, the Veteran's inconsistent statements concerning persistent symptoms since service and the lack of complaints for the sixteen years following separation outweigh the lay evidence of record. As the preponderance of the evidence is against a finding that the Veteran's right foot disability is causally related to his active service, the third element has not been met, and therefore direct service connection is not warranted in this case. 38 C.F.R. § 3.303.

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence weighs against a finding that the Veteran's right foot rash is causally related to his active duty service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a right foot rash is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


